Lanzinger, J.,
dissenting.
{¶ 34} I would grant this writ of prohibition to prevent Judge Monnin from proceeding with the juvenile court case and to direct him to dismiss the case and to vacate all orders entered in the case. R.C. 3107.15(A)(1) patently and unambiguously divests the court and judge of jurisdiction to proceed on a parentage action following the adoption decree terminating the biological father’s *286parental rights. Allowing a paternity action to proceed postadoption for a potential biological father to exercise nonexistent statutory “rights” is illogical and harmful to the finality of adoptions.
{¶ 35} We have already stated that “R.C. 3107.15(A) provides that a final decree of adoption issued by an Ohio court has the effect of terminating all parental rights of biological parents and creating parental rights in adoptive parents.” (Emphasis added.) State ex rel. Kaylor v. Bruening (1997), 80 Ohio St.3d 142, 145, 684 N.E.2d 1228.
{¶ 36} In Kaylor, we reversed a judgment of a court of appeals and granted a writ of prohibition to prevent a judge and court from proceeding on a motion for visitation filed by a biological parent whose rights had been terminated by a final decree of adoption. We held that notwithstanding the court and judge’s basic statutory jurisdiction to grant visitation in a domestic-relations proceeding, “R.C. 3107.15(A)(1) patently and unambiguously divested them of jurisdiction to proceed on the biological mother’s motions relating to visitation following the adoption decree terminating the natural mother’s parental rights.” Id. at 146, 684 N.E.2d 1228.
{¶ 37} The majority fails to apply Kaylor, apparently distinguishing visitation from the establishment of parentage. But the clear meaning of R.C. 3107.15 is that a final decree of adoption terminates the parental rights of any and all “biological and other legal parents” regardless of whether paternity has been established. Any other interpretation would leave all adoptions subject to attack by any putative father who fails to register pursuant to R.C. 3107.062 but later decides to make an attempt to set aside the adoption. The ultimate goals of the adoption statutes are to protect the best interest of children and ensure that the adoption process is completed expeditiously. In re Adoption of Zschach (1996), 75 Ohio St.3d 648, 665 N.E.2d 1070.
{¶ 38} The statute that is cited by the majority as providing a “right” for a biological parent to update medical information, R.C. 3107.09(D), never uses that word. At most, it provides an opportunity for social and medical histories to be corrected even postadoption. Even Judge Monnin does not argue that a biological parent has this “right.” In fact, his argument is that “[hjaving paternity established for the minor child is in the best interests of the minor child.” But in stating that he is merely trying to establish who the biological father is, Judge Monnin ignores the very point of adoption. As of February 11, 2008, the law declares unequivocally that the father of this child is Kevin Jay Furnas. Paternity has already been established legally through the adoption, and the juvenile court’s jurisdiction has terminated by statute. Upon a final decree, the adopted child becomes a “stranger to the adopted [child’s] former relatives for all purposes.” R.C. 3107.15(A)(1). All former parental rights are terminated. Id.
Voorhees & Levy, L.L.C., and Michael R. Voorhees, for relators.
Stephen A. Schumaker, Clark County Prosecuting Attorney, and Lisa M. Fannin, Assistant Prosecuting Attorney, for respondent.
{¶ 39} The majority acknowledges that “Judge Monnin and the juvenile court have basic statutory jurisdiction over paternity actions instituted by a putative father. See R.C. 2151.23(B) (‘the juvenile court has original jurisdiction under the Revised Code * * * [t]o determine the paternity of any child alleged to have been bom out of wedlock pursuant to sections 3111.01 to 3111.18 of the Revised Code’); R.C. 3111.06 (‘an action authorized under sections 3111.01 to 3111.18 of the Revised Code may be brought in the juvenile court’); R.C. 3111.04(A) (‘An action to determine the existence or nonexistence of the father and child relationship may be brought by * * * a man alleged or alleging himself to be the child’s father’).” (Emphasis added.) Majority opinion at ¶ 14. But statutes allowing for parentage actions also refer to adoption as a means of establishing parental rights. The “parent and child relationship” includes “the legal relationship that exists between a child and the child’s natural or adoptive parents and upon which those sections and any other provision of the Revised Code confer or impose rights, privileges, duties, and obligations.” (Emphasis added.) R.C. 3111.01(A). “The parent and child relationship between a child and the adoptive parent of the child may be established by proof of adoption* * *.” R.C. 3111.02.
{¶ 40} Incredibly, the majority states that “R.C. 3107.15(A)(1) does not purport to terminate a man’s right to establish that he is the biological father of a child who has been adopted.” Majority opinion at ¶ 17. Yet what else can the statute mean when it says that a final decree of adoption “relieve[s] the biological or other legal parents of the adopted person of all parental rights and responsibilities.” (Emphasis added.)
{¶ 41} Because Frederick failed to register on the Putative Father Registry, his consent was not required for the adoption. The probate court had exclusive jurisdiction and finalized the adoption. The decree was never appealed. As a result, the Clark County Juvenile Court had no statutory jurisdiction to continue to determine paternity. At that point, the child cannot be “alleged to have been born out of wedlock” pursuant to R.C. 2151.23(B), giving the juvenile court jurisdiction over a parentage action. Parentage has been established through adoption. I respectfully dissent and would hold that R.C. 3107.15(A)(1) patently and unambiguously divests a court and judge of jurisdiction to proceed on a parentage action following an adoption decree terminating the biological father’s parental rights.
O’Donnell, J., concurs in the foregoing opinion.